DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The applicant’s claim to foreign priority of PRO 62/624554 on 12/31/2017 is acknowledged. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 13, 19-21 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jarc (US Patent 10432922 hereinafter Jarc).

Regarding claim 11, Jarc teaches a method of detecting an object within a surgical work site (See at least: Abstract via “Described herein is a teleoperational medical system for performing a medical procedure in a surgical field. The teleoperational system comprises an eye tracking unit and a control unit.”), comprising:
capturing an image of a portion of a surgical work area within a body cavity;
displaying the image on an image display, the direction of the user’s gaze corresponding to a region of the image (See at least: Col. 7 lines 28-31 via “The display system 20 displays an image or representation of the surgical site and medical instrument system(s) 14 as generated by sub-systems of the image capture system 18.”);
receiving from an eye gaze sensor input corresponding to a direction of a user’s gaze towards the image of the work area on the display (See at least: Col. 8 lines 23-32 via “In this embodiment, the teleoperational medical system also includes an eye tracking unit 24 which may be operatively coupled to or incorporated into the operator input system 16. The eye tracking unit 24 is operatively coupled to the control system 22 for sensing, measuring, recording, and conveying information related to the operator's eyes while the operator is viewing the display 20 and/or operating the operator controls at the operator input system 16.”), and
executing a computer vision algorithm, said computer vision algorithm analyzing the region of the image to detect at least a portion of an object displayed in the image (See at least: Fig. 2A and 2C; Col. 11 lines 54-66 via “Embodiments disclosed herein utilize gaze detection to enhance the way one or more users (e.g., surgeons and/or trainers) interface with the surgical system. By translating the user's eye gaze (e.g., the 3D location of a user's eye gaze relative to a surgical console, display system, or other medical or surgical system component) into commands directed to the surgical system, embodiments disclosed herein may enable faster and more efficient control over the teleoperational medical system 10 than provided by conventional control methods. Eye tracking, or eye-gaze tracking, is the process of measuring either point-of-gaze (POG) (i.e., where the user is looking, typically in 3D space), or the motion of an eye relative to a head.”; Col. 18 lines 7-10 via “FIG. 2C illustrates a flowchart 215 describing an exemplary method of using the eye tracking units 200 to control and affect the teleoperational medical system 100 and/or any associated surgical instruments.”; Col. 23 line 48-Col. 24 line 24 via “FIG. 3C illustrates a gaze point activation method 350 for activating a surgical instrument (e.g., instrument system 14), mounted in the teleoperational assembly 100, using the surgeon's gaze point during a surgery. The surgeon is first required to focus on the image of the surgical instrument to be used in the operation, such as a fastener delivery tool (e.g. a stapler) or an energy application tool (e.g., an ablation instrument), through the eye tracking unit 200. The 3D location data of the surgical instrument in the image frame is stored in a computer readable media, such as a memory. The 3D location of the 3D image of the surgical instrument in the image frame is referenced to the 3D location of the surgical instrument in the surgical frame. At step 351, the image of the surgical instrument captured by the endoscope 112 is displayed on the display 210 (e.g., on the image displays 202a and 202b of the eye tracking unit 200) for the surgeon's view. At step 352 of the method 350, the surgeon's gaze point in the image frame is determined using a substantially similar method as illustrated in the method 300 when the surgeon is required to focus on the image of the surgical instrument on the display. In some embodiments, the surgeon may focus his or her gaze point on the image of the surgical instrument or in a region of the image near the surgical instrument, such as the tissue near the tip of the surgical instrument. At step 354, the determined location of the surgeon's 3D gaze point is compared with the 3D location data of the surgical instrument stored in the computer readable media. If the determined location of the surgeon's 3D gaze point coincides with the 3D location of the surgical instrument, or if the determined location of the surgeon's 3D gaze point is within a predetermined region near the surgical instrument, step 354 proceeds to step 356 to activate the surgical instrument.”).
Regarding claim 13, Jarc teaches the step of, prior to the receiving step, receiving a user instruction to recognize an object visible on the image display (Refer at least to claim 11 for reasoning and rationale.).

Regarding claim 19, Jarc teaches wherein the method further includes positioning a surgical instrument within a work area and wherein the executing step includes executing a computer vision algorithm, said computer vision algorithm analyzing the region of the image to detect at least a portion of the instrument displayed in the image (See at least: Col. 11 lines 54-62 via “In another aspect, real-time eye-gaze tracking can be used to activate, deactivate, and otherwise control distinct surgical instruments that are coupled to the teleoperational medical system 10 such as, by way of non-limiting example, imaging devices and/or energy delivery devices. For example, the system 10 may be configured to activate a surgical instrument if the control system (e.g., a processor) determines that the viewing location matches the position of the surgical instrument for a predetermined length of time.”; Col. 12 lines 58-63 via “In other embodiments, if the user gazes at a particular surgical instrument for a predefined length of time, the surgical instrument may be activated. If not, at process 198, the eye trackers continue to evaluate the user's gaze for possible instructions.” Col. 23 line 48-Col. 24 line 24 via “FIG. 3C illustrates a gaze point activation method 350 for activating a surgical instrument (e.g., instrument system 14), mounted in the teleoperational assembly 100, using the surgeon's gaze point during a surgery. The surgeon is first required to focus on the image of the surgical instrument to be used in the operation, such as a fastener delivery tool (e.g. a stapler) or an energy application tool (e.g., an ablation instrument), through the eye tracking unit 200. The 3D location data of the surgical instrument in the image frame is stored in a computer readable media, such as a memory. The 3D location of the 3D image of the surgical instrument in the image frame is referenced to the 3D location of the surgical instrument in the surgical frame. At step 351, the image of the surgical instrument captured by the endoscope 112 is displayed on the display 210 (e.g., on the image displays 202a and 202b of the eye tracking unit 200) for the surgeon's view. At step 352 of the method 350, the surgeon's gaze point in the image frame is determined using a substantially similar method as illustrated in the method 300 when the surgeon is required to focus on the image of the surgical instrument on the display. In some embodiments, the surgeon may focus his or her gaze point on the image of the surgical instrument or in a region of the image near the surgical instrument, such as the tissue near the tip of the surgical instrument. At step 354, the determined location of the surgeon's 3D gaze point is compared with the 3D location data of the surgical instrument stored in the computer readable media. If the determined location of the surgeon's 3D gaze point coincides with the 3D location of the surgical instrument, or if the determined location of the surgeon's 3D gaze point is within a predetermined region near the surgical instrument, step 354 proceeds to step 356 to activate the surgical instrument.”).Regarding claim 20, Jarc teaches wherein the surgical instrument is mounted to a robotic manipulator (See at least: Fig. 1B).

Regarding claim 21, Jarc teaches wherein the method further includes, following detection of the surgical instrument, activating the surgical instrument (See at least: Col. 12 lines 58-63 via “In other embodiments, if the user gazes at a particular surgical instrument for a predefined length of time, the surgical instrument may be activated. If not, at process 198, the eye trackers continue to evaluate the user's gaze for possible instructions.”).

Regarding claim 24, Jarc teaches wherein the method further includes, following detection of the surgical instrument, displaying a graphical overlay on a camera display showing an image of the surgical work area (See at least: Col. 23 lines 20-21 via “to label the location at the current gaze point on the image displays using an icon, such as a flag.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Ruiz Morales et al. (US 20130030571 hereinafter Ruiz). 

Regarding claim 22, Jarc teaches wherein the surgical instrument is moveable by the robotic manipulator in response to input commands from a hand controller (See at least: The operator input system 16 may be located at a surgeon's console, which is usually located in the same room as operating table O. It should be understood, however, that the surgeon S can be located in a different room or a completely different building from the patient P. Operator input system 16 generally includes one or more control device(s) for controlling the medical instrument system 14. More specifically, in response to the surgeon's input commands, the control system 22 effects servomechanical movement medical instrument system 14. The control device(s) may include one or more of any number of a variety of input devices, such as hand grips, joysticks, trackballs, data gloves, trigger-guns, hand-operated controllers, foot-operated controllers, voice recognition devices, touch screens, body motion or presence sensors, and the like.”), 
	But fails to teach wherein method further includes, following detection of the surgical instrument, initiating a mode in which input commands from the hand controller do not cause movement of the surgical instrument by the robotic manipulator
	However, Ruiz teaches following detection of the surgical instrument, initiating a mode in which input commands from the hand controller do not cause movement of the surgical instrument by the robotic manipulator (See at least: Abstract via “…there is advantageously an automatic command for enabling or disabling the movement of the robot arm (11) when a gaze direction which falls within or outside of said zone (23) of the screen is detected. .”; [0034] via “It has been found to be particularly advantageous for the tracking system to send a command which disables the movement of the robot arms when a direction of the gaze which falls outside of the screen, or at least outside of the screen zone which reproduces the operating field, is detected.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jarc in view of Ruiz to teach following detection of the surgical instrument, initiating a mode in which input commands from the hand controller do not cause movement of the surgical instrument by the robotic manipulator in order to maintain safety by disabling a surgical system in a situation where the user is not paying attention or in other negative situations. 

Regarding claim 23, Jarc fails to teach wherein the method further includes, following detection of the surgical instrument, placing the instrument in a semi-autonomous or autonomous mode of operation.
However, Ruiz teaches wherein the method further includes, following detection of the surgical instrument, placing the instrument in a semi-autonomous or autonomous mode of operation (See at least: Abstract via “…there is advantageously an automatic command for enabling or disabling the movement of the robot arm (11) when a gaze direction which falls within or outside of said zone (23) of the screen is detected. .”; [0034] via “It has been found to be particularly advantageous for the tracking system to send a command which disables the movement of the robot arms when a direction of the gaze which falls outside of the screen, or at least outside of the screen zone which reproduces the operating field, is detected.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jarc in view of Ruiz to teach wherein the method further includes, following detection of the surgical instrument, placing the instrument in a semi-autonomous or autonomous mode of operation in order to maintain safety by automatically disabling a surgical system in a situation where the user is not paying attention or in other negative situations. 

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Jarc in view of Tsou (US 20160112414 hereinafter Tsou).

Regarding claim 12, Jarc fails to teach the step of, prior to the receiving step, prompting the user to look at the object on the image display.
	However Tsou teaches an initial step of prompting the user to look at the object on the image display (See at least: [0035] via “During the calibration procedure, the display unit 180 prompts the user to look at said four calibration points, so as to obtain four calibration images.”).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify Jarc in view of Tsou to teach teach the step of, prior to the receiving step, prompting the user to look at the object on the image display so that the eye gaze sensor can be calibrated before use by a user for accuracy when performing a task at the surgical worksite. 

Allowable Subject Matter
Claims 1-4 and 6-9 are allowed.

Response to Arguments
Applicant's arguments filed 8/4/2022 have been fully considered but they are not persuasive.

The Applicant contends that: 
“None of the cited references discuss using a computer algorithm to analyze a region of interest in the image captured of the surgical work area in a body cavity, nor do they discuss theuse of eye-tracking input to identify the region to the system. For this reason, Claims 11 — 13 are
neither anticipated nor rendered obvious by the cited references..”

The Examiner respectfully disagrees and maintains that Jarc can disclose the amended claim limitations according to broadest reasonable interpretation. Jarc teaches a gaze point activation method that first determines and stores the location of the surgical instrument in the image.  This is determined by referencing the 3D location of the surgical instrument in the surgical frame. Then based on this determined location, the direction of the surgeon’s gaze is applied to exercise various functions, including activating the surgical instrument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Harry Oh whose telephone number is (571)270-5912.  The examiner can normally be reached on Monday-Thursday, 9:00-3:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on (571) 270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY Y OH/Primary Examiner, Art Unit 3666